department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person id number telephone number release date release number date date uil legend a b c d e f g dear ------------------- this letter is in response to letters from your authorized representative on your behalf requesting a ruling that the acquisition and operation of a mobile home park by an llc of which you are the sole managing member is in furtherance of your charitable purposes and will have no adverse affect on your tax-exempt status under sec_501 of the internal_revenue_code_of_1986 code facts you were incorporated under the nonprofit corporation law of the state of f you received a determination_letter from the service indicating that you are an organization exempt from federal_income_tax under sec_501 of the code and classified as a sec_509 organization you are organized and operated exclusively for charitable purposes within the meaning of sec_501 of the code your articles of incorporation state that your specific purpose is to provide low and moderate income persons elderly persons and disabled persons with affordable housing by acquiring and or developing low and moderate income housing and providing ancillary development activities you currently own and operate affordable housing projects throughout states f and g you created and organized b to further your charitable purposes the specific charitable purpose for which b was organized is to provide housing for low income families by acquiring c a mobile home park from d you are the sole managing member of b and thus b will be disregarded as an entity separate from you for federal tax purposes b will engage in no activities other than those related to the acquisition and operation of c c was purchased by d and d transferred ownership of c to city e under contract with city e you have provided oversight management of c city e currently owns c for the purpose of providing safe and affordable housing to residents within its jurisdiction consistent with its housing burden imposed under f requirements as an interim step to divest itself of ownership of c city e intends to sell c to d immediately following its acquisition of c d will sell c to b pursuant to the sale and operating_agreement the sale and operating_agreement provides that the sale of c to b is conditioned upon you obtaining a ruling from the service that the acquisition and operation of c by b will not adversely affect your exempt status b will operate c to serve the housing needs of city e and d pursuant to the terms and conditions of the sales and operating_agreement and the regulatory agreement the agreements the agreements impose various use and operating covenants on b including affordable housing covenants among other things b will be required to operate c in perpetuity in order to provide an economical source of housing for residents of city e both the agreements require b to ensure that c is managed in a manner that preserves and enhances the quality of the services and amenities to be provided to residents of c the regulatory agreement requires b to restrict occupancy of not fewer than of the mobile home spaces to very low income households and not fewer than an additional of the mobile home spaces to lower income households b will be required to annually submit to d a summary of the income households size and rent payable by each of the residents of the very low and the low income spaces and to obtain certifications from each household leasing an affordable space the maximum monthly rental amount for affordable spaces for residents renting either or both the mobile home unit or mobile home space will be based on a percentage of the area’s median income for a family of a size appropriate to the mobile home unit b shall establish initial rents for mobile home spaces other than affordable spaces rented to new residents at not greater than the fair market rent of the mobile home space as reasonably determined by b and not lower than the highest rents charged to other mobile home spaces within the park in addition rent of any mobile home space can not be raised more than the increase in the consumer_price_index cpi during the past year the agreements further require b to set_aside a portion of the residual cash_flow generated by c into a fund dedicated for the purpose of funding capital improvements in c and other items which directly benefit c’s residents this funding is in addition to the operating reserve and the repair and replacement reserve requirements of the regulatory agreement you have indicated that there have been difficulties in obtaining income certification and verification from c’s residents city e and d have received income certifications from approximately of c’s households city e and d have advised you that additional resident income certifications will be difficult to obtain b intends to undertake efforts to increase the number of households providing income certification through various incentives and to the extent possible imposing this requirement in rental agreements you intend to benefit c’s residents by providing free of charge a variety of programs activities and services for family youths and seniors among the programs and services to be provided are after school programs recreation programs adult training and job development financial and retirement planning workshops and health and wellness workshops law sec_501 of the code provides in part that an organization that is organized and operated exclusively for charitable purposes is exempt from federal_income_tax sec_1 d of the income_tax regulations defines the word charitable as used in sec_501 of the code as including the relief of the poor and distressed rev ruls 1967_1_cb_129 1970_2_cb_115 and 1976_2_cb_145 hold that the provision of housing for low-income persons accomplishes charitable purposes by relieving the poor and distressed revrul_70_585 1970_2_cb_115 states that where an organization is formed for charitable purposes and accomplishes its charitable purposes through a program of providing housing for low and in certain circumstances moderate income families it is entitled to exemption under sec_501 of the code revproc_96_32 1996_1_cb_717 sets forth a safe_harbor under which organizations that provide low-income_housing are considered charitable as relieving the poor and distressed and a facts_and_circumstances_test that applies in determining whether organizations that fall outside the safe_harbor relieve the poor and distressed the safe_harbor requires that certain percentages of the units be occupied by residents that meet certain low-income standards and that the housing is affordable to the charitable beneficiaries in the case of rental housing this requirement will ordinarily be satisfied by the adoption of a rental policy that complies with government-imposed rental restrictions or otherwise provides for the limitation of the tenant's portion of the rent charged to ensure that the housing is affordable to low-income and very low-income residents relevant facts and circumstances under the facts_and_circumstances_test may include but are not limited to the following a substantially greater percentage of residents than required by the safe_harbor with incomes up to percent of the area's very low-income limit limited degree of deviation from the safe_harbor percentages limitation of a resident's portion of rent or mortgage payment to ensure that the housing is affordable to low-income and very low-income residents participation in a government housing program designed to provide affordable housing operation through a community-based board_of directors particularly if the selection process demonstrates that community groups have input into the organization's operations the provision of additional social services affordable to the poor residents relationship with an existing 501_c_3_organization active in low-income_housing for at least five years if the existing organization demonstrates control acceptance of residents who when considered individually have unusual burdens such as extremely high medical costs which cause them to be in a condition similar to persons within the qualifying_income limits in spite of their higher incomes participation in a homeownership program designed to provide homeownership opportunities for families that cannot otherwise afford to purchase safe and decent housing existence of affordability covenants or restrictions running with the property b does not meet the safe_harbor provided by revproc_96_32 supra which allows exempt_organizations to provide a certain amount of housing for income groups other than low income in order to meet the safe_harbor provided in sec_3 of revproc_96_32 an exempt_organization must establish that at least of the units are occupied by low income residents and either that at least of the units are occupied by very-low income residents or of the units are occupied by residents that do not exceed of the area’s very-low income limits historically city e and d have received income certifications from approximately of c’s households city e and d have advised you that additional resident income certifications will be difficult to obtain since city e and d have been unable to obtain sufficient information to certify that it meets the safe_harbor tests we need to determine whether you meet the facts_and_circumstances_test described in sec_4 of revproc_96_32 supra the information submitted shows that you meet the following factors which are set forth in revproc_96_32 supra limited degree of deviation from the safe_harbor percentages based on the latest income certifications obtained by city e presently at least of the mobile home spaces are occupied by households that qualify as very-low-income and at least an additional dollar_figure of the spaces are occupied by households that meet the low-income limit for your county you believe that actual economic demographics of the residents of c which you assume to be typical for a mobile home park would reflect higher percentages of low - and very low-income households than that which can be presently verified limitations of a resident’s portion of the rent the third factor under the facts_and_circumstances_test is the limitation of a resident’s portion of rent or mortgage payment to ensure that the housing is affordable to low-income and very low-income the rent limits which would be imposed on b by the regulatory agreement would satisfy this factor the provision of additional social services affordable to the poor residents if the transaction is consummated b in affiliation with a will provide numerous social services to c’s residents including family youth and senior programs free of charge regardless of income relationship with an existing 501_c_3_organization active in low-income_housing for at least years if the existing organization demonstrates control you have been active in low_income_housing for at least five years currently owning and operating affordable housing projects throughout f and g you created and will have control_over b existence of affordability covenants or restrictions the regulatory agreement imposes extensive affordability covenants and rental restrictions on b absent the transaction such affordability covenants would be imposed on city e or d the agreements impose various use and operating covenants on b including affordable rent limitations the operation of c in perpetuity the operation of c in a manner that preserves and enhances the quality of services and amenities provided to c’s residents and a restrictive low very-low income residency policy b’s ownership and operation of c will meet the general facts_and_circumstances_test set forth in revproc_96_32 supra which determines whether organizations that fall outside the safe_harbor relieve the poor and distressed such that they will be considered charitable organizations within the meaning of sec_501 of the code in addition b will be responsible for meeting the various use and operating covenants including the affordable housing covenants as well as operate c in perpetuity in order to provide an economical source of housing for city e residents ruling based on the above we have determined that b’s acquisition and operation of c in order to provide safe and decent housing to the residents of city e are activities that further your exempt purposes under sec_501 of the code and as such will have no adverse impact on your tax-exempt status under sec_501 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the ohio tax exempt and government entities te_ge customer service office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number appear on the heading of this letter sincerely debra j kawecki manager exempt_organizations technical group
